  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 1 of 18 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR                    Civil Action No. _____________
INNOVATION COMPANY, LLC

                             Plaintiffs,

              v.

AMPHASTAR PHARMACEUTICALS, INC.

                             Defendant.



                                           COMPLAINT

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC (collectively “Par”), for their complaint against Amphastar Pharmaceuticals, Inc.

(“Amphastar”), hereby allege as follows:

                                            PARTIES

       1.     Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a corporation

organized and existing under the laws of the State of New York, having a principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Pharmaceutical develops,

manufactures, and markets pharmaceutical products in the United States.

       2.     Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a limited liability

company organized and existing under the laws of Delaware, having its principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Sterile Products

develops, manufactures, and markets injectable pharmaceutical products, and provides

manufacturing services to the biopharmaceutical and pharmaceutical industry.
   Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 2 of 18 PageID #: 2



        3.     Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business at 1

Ram Ridge Road, Chestnut Ridge, New York 10977.

        4.     Upon information and belief, defendant Amphastar Inc. (“Amphastar”) is a

corporation organized and existing under the laws of Delaware, having its corporate offices and

principal place of business at 11570 6th Street, Rancho Cucamonga, California. Amphastar is a

pharmaceutical company that markets pharmaceutical products in the United States.

                                    NATURE OF ACTION

        5.     This is an action for infringement of United States Patent Nos. 9,375,478 (“the

‘478 Patent”), 9,687,526 (“the ‘526 Patent”), 9,744,209 (“the ‘209 Patent”), 9,744,239 (“the ‘239

Patent”), 9,750,785 (“the ‘785 Patent”) and 9,937,223 (“the ‘223 Patent”) (collectively, “the

Patents-in-Suit”). This action is based upon the Patent Laws of the United States, 35 U.S.C. §

100, et seq.

                                JURISDICTION AND VENUE

        6.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) (patent infringement).

        7.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because, inter alia, Amphastar is incorporated in Delaware, and thus resides in this

district.

        8.     This Court has personal jurisdiction over Amphastar because, inter alia,

Amphastar is incorporated in Delaware, and thus resides in this district.




                                                 2
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 3 of 18 PageID #: 3



                              THE DRUG APPROVAL PROCESS

        9.      A company seeking to market a new pharmaceutical drug in the United States

must first obtain approval from the U.S. Food and Drug Administration (“FDA”), typically

through the filing of a New Drug Application (“NDA”). See 21 U.S.C. § 355(a). The sponsor of

the NDA is required to submit to FDA information on all patents claiming the drug that is the

subject of the NDA, or a method of using that drug, and FDA then lists the patent information in

its publication, the Approved Drug Products with Therapeutic Equivalence Evaluations, which is

referred to as the “Orange Book.” See 21 U.S.C. § 355(b)(1) and (c)(2).

        10.     Alternatively, a company seeking to market a generic version of a previously

approved drug is not required to submit a full NDA. Instead, it may file an Abbreviated New

Drug Application (“ANDA”). See 21 U.S.C. § 355(j). The generic drug approval process is

considered “abbreviated” because the generic manufacturer may piggyback on the innovator

company’s data and FDA’s prior finding of safety and efficacy by demonstrating, among other

things, that the generic product is bioequivalent to the previously approved drug (the “referenced

listed drug” or “branded drug”).

        11.     In conjunction with this “abbreviated” application process, Congress has put in

place a process for resolving patent disputes relating to generic drugs, pursuant to which an

ANDA filer must provide certifications addressing each of the patents listed in the Orange Book

for the branded drug. See 21 U.S.C. § 355(j)(2)(A)(vii); 21 C.F.R. § 314.94(a)(12). An ANDA

filer may certify, for instance, that it believes a patent is invalid or will not be infringed by the

manufacture, use, or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C. §

355(j)(2)(A)(vii)(IV). See also 21 C.F.R. § 314.94(a)(12)(i)(A)(4). This is known as a

“Paragraph IV Certification.”




                                                   3
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 4 of 18 PageID #: 4



       12.     The filer of an ANDA with a Paragraph IV Certification must also provide notice

to both the owner of the listed patents and the holder of the NDA for the referenced listed drug.

This “Paragraph IV Notice” must include a detailed statement of the factual and legal bases for

the applicant’s belief that the challenged patent is invalid or not infringed by the proposed

generic product. See 21 U.S.C. § 355(j)(2)(B); 21 C.F.R. § 314.95.

       13.     If the patentee or NDA holder files a patent infringement action within 45 days of

receiving a Paragraph IV Notice from an ANDA filer, final approval of the ANDA is subject to a

30-month stay. See 21 U.S.C. § 355(j)(5)(B)(iii); 21 C.F.R. § 314.107(b)(3). The 30-month stay

is important to the innovator companies because it protects them from the severe financial harm

that could otherwise ensue from the FDA granting approval to an infringing product without first

providing an opportunity for the infringement case to be resolved. Put another way, the

innovator company is assured of a 30-month period during which it may try to enforce its

intellectual property rights and resolve any patent dispute before the generic product enters the

market. See 21 U.S.C. 355(j)(5)(B)(iii).

                                  FACTUAL BACKGROUND

                                       The Patents-in-Suit

       14.     On June 28, 2016, the United States Patent and Trademark Office (“PTO”) duly

and legally issued the ‘478 Patent, entitled “Vasopressin Formulations for Use in Treatment of

Hypotension,” to Par Pharmaceutical as assignee. A true and correct copy of the ‘478 Patent is

attached as Exhibit A. Par Pharmaceutical owns the ‘478 Patent.

       15.     On June 27, 2017, the PTO duly and legally issued the ‘526 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as




                                                 4
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 5 of 18 PageID #: 5



assignee. A true and correct copy of the ‘526 Patent is attached as Exhibit B. Par

Pharmaceutical owns the ‘526 Patent.

       16.     On August 29, 2017, the PTO duly and legally issued the ‘209 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘209 Patent is attached as Exhibit C. Par

Pharmaceutical owns the ‘209 Patent.

       17.     On August 29, 2017, the PTO duly and legally issued the ‘239 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘239 Patent is attached as Exhibit D. Par

Pharmaceutical owns the ‘239 Patent.

       18.     On September 5, 2017, the PTO duly and legally issued the ‘785 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘785 Patent is attached as Exhibit E. Par

Pharmaceutical owns the ‘785 Patent.

       19.     On April 10, 2018, the PTO duly and legally issued the ‘223 Patent, entitled

“Vasopressin Formulations for Use in Treatment of Hypotension,” to Par Pharmaceutical as

assignee. A true and correct copy of the ‘223 Patent is attached as Exhibit F. Par

Pharmaceutical owns the ‘223 Patent.

       20.     EPIC is the exclusive licensee of the Patents-in-Suit.

                                        VASOSTRICT®

       21.     Vasopressin, the active ingredient in VASOSTRICT® (described below), is a

polypeptide hormone that causes contraction of vascular and other smooth muscle cells.




                                                5
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 6 of 18 PageID #: 6



VASOSTRICT® is a lifesaving drug often used when the blood pressure of a critical care patient

drops precipitously.

       22.     On September 25, 2012, JHP Pharmaceuticals (“JHP”) submitted NDA

No. 204485, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (FDCA), seeking

FDA approval for a vasopressin injection product to increase blood pressure in adults with

vasodilatory shock. On April 17, 2014, the FDA approved NDA 204485 as the first FDA-

approved vasopressin injection product for use in a clinical setting in the United States.

       23.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired JHP

Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC changed its name to

Par Sterile Products, LLC.

       24.     Par Sterile Products submitted supplemental NDAs including supplemental NDA

Nos. 204485/S-003 and 204485/S-004 for the current formulations of VASOSTRICT®—20

units/mL in 1mL vials and 200 units/10mL in 10mL multi-dose vials. On March 18, 2016, the

FDA approved NDA No. 204485/S-003 for the 20 units/mL in 1mL vial formulation of

VASOSTRICT®. On December 17, 2016, the FDA approved NDA No. 204485/S-004 for the

200 units/10mL in 10mL vial formulation of VASOSTRICT®.

       25.     Par Sterile Products is the holder of NDA 204485, including all supplements

thereto, for VASOSTRICT®.

       26.     Par timely submitted information regarding the Patents-in-Suit for listing in the

Orange Book with respect to VASOSTRICT®, pursuant to 21 U.S.C. § 355(b)(1) and (c)(2).

The FDA thereafter listed the Patents-in-Suit in the Orange Book, pursuant to 21 C.F.R.

§ 314.53(e).




                                                 6
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 7 of 18 PageID #: 7



       27.     VASOSTRICT® is FDA-approved as indicated to increase blood pressure in

adults with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive despite

fluids and catecholamines. Par markets and sells its VASOSTRICT® products to hospitals, both

directly and via group purchasing organizations and wholesalers. VASOSTRICT® has enjoyed

tremendous commercial success, with 2017 annual sales of $400 million.

               Amphastar’s Infringing Generic Vasopressin Injection Product

       28.     Upon information and belief, on or before November 14, 2018, Amphastar

submitted ANDA No. 211857 (the “Amphastar ANDA”) pursuant to 35 U.S.C. § 355(j), seeking

approval to engage in the commercial manufacture, use, and sale of a proposed generic

Vasopressin Injection USP, 20 units/1 mL vials, referencing Par’s VASOSTRICT® products as

the reference listed drug (the “Proposed ANDA Product”). The dosage form of the Proposed

ANDA Product is 1 mL vials, at a dosage strength of 20 units per mL solution for intravenous

infusion, having vasopressin as the active ingredient.

       29.     On or about November 14, 2018, Amphastar sent Par Pharmaceutical, Par Sterile

Products, and EPIC a notice stating that Amphastar had submitted its ANDA seeking approval to

manufacture, use, or sell the Proposed ANDA Product prior to the expiration of the Patents-in-

Suit (the “Paragraph IV Notice”).

       30.     The Paragraph IV Notice advised that the Amphastar ANDA includes Paragraph

IV Certifications stating that it is Amphastar’s opinion that one or more of the Patents-in-Suit are

invalid and/or not infringed by the Proposed ANDA Product.

                                     COUNT I
                          INFRINGEMENT OF THE ‘239 PATENT

       31.     Par incorporates each of the preceding paragraphs as if fully set forth herein.




                                                 7
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 8 of 18 PageID #: 8



       32.     Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘239

Patent, constitutes infringement of the ‘239 Patent under 35 U.S.C. § 271(e)(2)(A).

       33.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘239 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘239 Patent under 35 U.S.C. §§ 271(a)-(c).

       34.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘239 Patent, which recites as follows:

               Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising:
               a) providing a pharmaceutical composition for intravenous administration
       consisting of, in a unit dosage form:
                       i) from about 0.01mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically-acceptable salt thereof;
                       ii) optionally chlorobutanol;
                       iii) acetic acid, acetate, or a combination thereof;
                       iv) 0-2% vasopressin degradation products; and
                       v) water;
               b) diluting the unit dosage form in a diluent to provide a concentration
       from about 0.1 units/mL to about 1 unit/mL of vasopressin or the
       pharmaceutically-acceptable salt thereof; and
               c) administering the diluted unit dosage form to the human by intravenous
       administration; wherein:
               the unit dosage form has a pH of 3.5 to 4.1;
               the administration provides to the human from about 0.01 units of
       vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
       0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
       minute; and
               the human is hypotensive.

       35.     If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment


                                                 8
  Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 9 of 18 PageID #: 9



recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

          36.   Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘239 Patent would cause Par to suffer immediate and irreparable harm.

          37.   Upon information and belief, Amphastar was aware of the existence of the ‘239

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘239

Patent.

          38.   Amphastar’s infringement of the ‘239 Patent is willful.

                                     COUNT II
                           INFRINGEMENT OF THE ‘223 PATENT

          39.   Par incorporates each of the preceding paragraphs as if fully set forth herein.

          40.   Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘223

Patent, constitutes infringement of the ‘223 Patent under 35 U.S.C. § 271(e)(2)(A).

          41.   Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘223 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘223 Patent under 35 U.S.C. §§ 271(a)-(c).

          42.   In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘223 Patent, which recites as follows:




                                                  9
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 10 of 18 PageID #: 10



                  Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising:
                  a) providing a pharmaceutical composition for intravenous administration
          comprising:
                  i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically acceptable salt thereof;
                  ii) acetate buffer; and
                  iii) water; wherein the pharmaceutical composition has a pH from about
          3.7 to about 3.8;
                  wherein the pharmaceutical composition is provided in a container;
                  b) puncturing a dispensing region of the container a first time and drawing
          from the container a portion of the pharmaceutical composition;
                  c) intravenously administering the portion of the pharmaceutical
          composition to the human; wherein:
                  the human is hypotensive;
                  d) puncturing the dispensing region of the container a second time and
          drawing from the container a second portion of the pharmaceutical composition;
          wherein:
                  the second time that the dispensing region of the container is punctured
          occurs at least 48 hours after the first time that the dispensing region of the
          container is punctured;
                  e) intravenously administering the second portion of the pharmaceutical
          composition to the human; wherein:
                  the administration of the second portion of the pharmaceutical
          composition provides to the human from about 0.01 units of vasopressin or the
          pharmaceutically acceptable salt thereof per minute to about 0.1 unites of
          vasopressin or the pharmaceutically acceptable salt thereof per minute.

          43.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

          44.    Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘223 Patent would cause Par to suffer immediate and irreparable harm.

          45.    Upon information and belief, Amphastar was aware of the existence of the ‘223

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘223

Patent.


                                                  10
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 11 of 18 PageID #: 11



       46.     Amphastar’s infringement of the ‘223 Patent is willful.

                                    COUNT III
                          INFRINGEMENT OF THE ‘478 PATENT

       47.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

       48.     Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘478

Patent, constitutes infringement of the ‘478 Patent under 35 U.S.C. § 271(e)(2)(A).

       49.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘478 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘478 Patent under 35 U.S.C. §§ 271(a)-(c).

       50.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘478 Patent, which recites as follows:

               Claim 1: A method of increasing blood pressure in a human in need
       thereof, the method comprising administering to the human in a unit dosage form,
       wherein the unit dosage form consists essentially of:
               a) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically-acceptable salt thereof;
               b) 10 mM acetate buffer; and
               c) water; wherein:
               the unit dosage form has a pH of 3.8;
               the administration provides to the human from about 0.01 units of
       vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
       0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
       minute; and
               the human is hypotensive

       51.     If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment



                                                11
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 12 of 18 PageID #: 12



recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

          52.   Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘478 Patent would cause Par to suffer immediate and irreparable harm.

          53.   Upon information and belief, Amphastar was aware of the existence of the ‘478

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘478

Patent.

          54.   Amphastar’s infringement of the ‘478 Patent is willful.

                                     COUNT IV
                           INFRINGEMENT OF THE ‘526 PATENT

          55.   Par incorporates each of the preceding paragraphs as if fully set forth herein.

          56.   Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘526

Patent, constitutes infringement of the ‘526 Patent under 35 U.S.C. § 271(e)(2)(A).

          57.   Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘526 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘526 Patent under 35 U.S.C. §§ 271(a)-(c).

          58.   In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘526 Patent, which recites as follows:




                                                 12
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 13 of 18 PageID #: 13



                   Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising:
                   a) providing a pharmaceutical composition for intravenous administration
          comprising:
                   i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
          pharmaceutically-acceptable salt thereof;
                   ii) acetic acid; and
                   iii) water; wherein:
          the pharmaceutical composition has a pH of 3.8;
                   b) storing the pharmaceutical composition at 2-8° C. for at least 4 weeks;
          and
                   c) intravenously administering the pharmaceutical composition to the
          human; wherein:
                   the administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
          0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
          minute; wherein:
                   the human is hypotensive; wherein:
                   the pharmaceutical composition exhibits less than about 5% degradation
          after storage at 2-8° C. for about four weeks.

          59.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

          60.    Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘526 Patent would cause Par to suffer immediate and irreparable harm.

          61.    Upon information and belief, Amphastar was aware of the existence of the ‘526

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘526

Patent.

          62.    Amphastar’s infringement of the ‘526 Patent is willful.

                                      COUNT V
                            INFRINGEMENT OF THE ‘785 PATENT

          63.    Par incorporates each of the preceding paragraphs as if fully set forth herein.


                                                  13
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 14 of 18 PageID #: 14



       64.     Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘785

Patent, constitutes infringement of the ‘785 Patent under 35 U.S.C. § 271(e)(2)(A).

       65.     Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘785 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘785 Patent under 35 U.S.C. §§ 271(a)-(c).

       66.     In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘785 Patent, which recites as follows:

              Claim 1: A pharmaceutical composition comprising, in a unit dosage form,
       from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
       pharmaceutically acceptable salt thereof, wherein the unit dosage form further
       comprises impurities that are present in an amount of 0.9% to 1.7%; wherein the
       impurities have from about 85% to about 100% sequence homology to SEQ ID
       NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9.

       67.     If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

       68.     Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘785 Patent would cause Par to suffer immediate and irreparable harm.

       69.     Upon information and belief, Amphastar was aware of the existence of the ‘785

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation




                                                14
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 15 of 18 PageID #: 15



into the United States of the Proposed ANDA Product will lead to infringement of the ‘785

Patent.

          70.    Amphastar’s infringement of the ‘785 Patent is willful.

                                      COUNT VI
                            INFRINGEMENT OF THE ‘209 PATENT

          71.    Par incorporates each of the preceding paragraphs as if fully set forth herein.

          72.    Amphastar’s submission of its ANDA to the FDA, including the Paragraph IV

Certifications submitted therewith, which seeks approval to engage in the commercial

manufacture, use, and sale of its Proposed ANDA Product prior to the expiration of the ‘209

Patent, constitutes infringement of the ‘209 Patent under 35 U.S.C. § 271(e)(2)(A).

          73.    Any commercial manufacture, use, offer for sale, sale, and/or importation into the

United States of the Proposed ANDA Product before expiration of the ‘209 Patent would lead to

direct infringement, contributory infringement, and/or active inducement of infringement of the

‘209 Patent under 35 U.S.C. §§ 271(a)-(c).

          74.    In particular, and among other things, the commercial manufacture, use, offer for

sale, sale, and/or importation into the United States of the Proposed ANDA Product would lead

to such infringement of at least claim 1 of the ‘209 Patent, which recites as follows:

                  Claim 1: A method of increasing blood pressure in a human in need
          thereof, the method comprising administering to the human a unit dosage form,
          wherein the unit dosage form comprises from about 0.01 mg/mL to about 0.07
          mg/mL of vasopressin or a pharmaceutically acceptable salt thereof; wherein:
                  the unit dosage form has a pH of 3.7-3.9;
                  the unit dosage form further comprises impurities that are present in an
          amount of 0.9% - 1.7%, wherein the impurities have from about 85% to about
          100% sequence homology to SEQ ID NO.: 1;
                  the administration provides to the human from about 0.01 units of
          vasopressin or the pharmaceutically-acceptable salt thereof per minute to about
          0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per
          minute; and
                  the human is hypotensive



                                                  15
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 16 of 18 PageID #: 16



          75.    If the Proposed ANDA Product is administered as intended, doctors, nurses,

and/or other medical personnel would perform each and every step of the method of treatment

recited in claim 1. By virtue of its proposed product label and other conduct, Amphastar would

actively and intentionally induce such infringement.

          76.    Any launch by Amphastar of its Proposed ANDA Product before expiration of the

‘209 Patent would cause Par to suffer immediate and irreparable harm.

          77.    Upon information and belief, Amphastar was aware of the existence of the ‘209

Patent, and is aware that the commercial manufacture, use, offer for sale, sale, and/or importation

into the United States of the Proposed ANDA Product will lead to infringement of the ‘209

Patent.

          78.    Amphastar’s infringement of the ‘209 Patent is willful.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request the following relief:

          A.     A judgment that Amphastar has infringed the ‘239 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘239 Patent;

          B.     A judgment that Amphastar has infringed the ‘223 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘223 Patent;

          C.     A judgment that Amphastar has infringed the ‘478 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘478 Patent;




                                                 16
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 17 of 18 PageID #: 17



       D.      A judgment that Amphastar has infringed the ‘526 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘526 Patent;

       E.      A judgment that Amphastar has infringed the ‘785 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘785 Patent;

       F.      A judgment that Amphastar has infringed the ‘209 Patent, and a declaration that

Amphastar’s commercial manufacture, distribution, use, and sale of its Proposed ANDA Product

would induce infringement of the ‘209 Patent;

       G.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

approval of Amphastar’s ANDA No. 211857 under § 505(j) of the Federal Food, Drug and

Cosmetic Act, 21 U.S.C. § 355(j), shall not be earlier than the last expiration date of the Patents-

in-Suit, including any extensions;

       H.      A permanent injunction, pursuant to 35 U.S.C. §271(e)(4)(B) and 35 U.S.C.

§ 283, restraining and enjoining Amphastar, its officers, agents, servants and employees, and

those persons in active concert or participation with any of them, from infringement of the

Patents-in-Suit for the full terms thereof, including any extensions;

       I.      An order that damages or other monetary relief be awarded to Plaintiffs if

Amphastar engages in the commercial manufacture, use, offer to sale, sale, distribution, or

importation of Amphastar’s Proposed ANDA Products, or induces such conduct by others, prior

to the expiration of the Patents-in-Suit, and any additional period of exclusivity to which

Plaintiffs are or become entitled, and that such damages or monetary relief be trebled and

awarded to Plaintiffs with pre and post-judgment interest;




                                                 17
 Case 1:18-cv-02032-CFC Document 1 Filed 12/20/18 Page 18 of 18 PageID #: 18



        J.      Reasonable attorneys’ fees, filing fees, and reasonable costs of suit incurred by

Plaintiffs in this action; and

        K.      Such other and further relief as the Court may deem just and proper



 Dated: December 20, 2018                         Respectfully submitted,

 OF COUNSEL:                                      FARNAN LLP

 Martin J. Black                                  /s/ Brian E. Farnan
 Sharon K. Gagliardi                              Brian E. Farnan (Bar No. 4089)
 Brian M. Goldberg                                Michael J. Farnan (Bar No. 5165)
 DECHERT LLP                                      919 North Market St.
 Cira Centre                                      12th Floor
 2929 Arch Street                                 Wilmington, DE 19801
 Philadelphia, PA 19104                           Tel: 302-777-0300
 Tel: (215) 994-4000                              Fax: 302-777-0301
 martin.black@dechert.com                         bfarnan@farnanlaw.com
 sharon.gagliardi@dechert.com                     mfarnan@farnanlaw.com
 brian.goldberg@dechert.com
                                                  Attorneys for Plaintiffs Par Pharmaceutical,
 Robert D. Rhoad                                  Inc., Par Sterile Products, LLC, and
 DECHERT LLP                                      Endo Par Innovation Company, LLC
 100 Overlook Center
 2nd Floor
 Princeton, NJ 08540-7814

 Johnathan D.J. Loeb, Ph.D
 DECHERT LLP
 2400 W. El Camino Real, Suite 700
 Mountain View, CA 94040-1499
 Tel: (650) 813-4995
 jonathan.loeb@dechert.com

 Blake B. Greene
 DECHERT LLP
 300 W. 6th Street, Suite 2010
 Austin, TX 78701
 Tel: (512) 394-3000
 blake.greene@dechert.com




                                                 18
